DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
The amendments and remarks filed 10/5/21 are acknowledged. Claims 1-5, 7, 9-10, 12-14, and 16-29 are canceled. Claims 6, 8, 11, 15, 30-39, and 43-45 are allowed.
The notice of allowability mailed 9/30/21 inadvertently indicated claims 46-48 as allowed. Claims 45-48 were presented in the After Final Amendment filed 1/6/21, which was not entered. Therefore, the most recent claims of record are the claims presented 6/24/20. A corrected notice of allowability indicating the properly allowed claims is included herein. The claims remain allowable for the reasons of record, and are reiterated below.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: The closest prior art
is Reed et al. (PNAS, 1990; 87:1114-1118). Reed et al. disclose the anti-SerpinF2 antibody RWR and teach that the antibody acts synergistically with TPA to enhance fibrinolysis. However, the art does not teach or suggest the use of the serpinF2 antibody alone reducing ischemic brain damage by preventing TPA toxicity due to prolonged ischemia of at least three hours. Therefore, the prior art does not teach or suggest administering a composition comprising SerpinF2 antibody, wherein the composition does not comprise TPA, inhibits disability or death from endogenous or pharmacologic TPA toxicity in a subject that has or is at risk of TPA toxicity due to prolonged ischemia of at least three hours. Additionally, the prior art does not teach or suggest administering a composition comprising SerpinF2 antibody, wherein the composition does not comprise TPA, inhibits disability or death from endogenous or pharmacologic TPA mediated neurologic hemorrhage or edema in a subject that has or is at risk of TPA toxicity due to prolonged ischemia of at least three hours. Lastly, the art does not teach or suggest administering a composition comprising SerpinF2 antibody, wherein the composition .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Claims 6, 8, 11, 15, 30-39, and 43-45 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDRA E DILLAHUNT/Examiner, Art Unit 1646         


/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646